930 F.2d 35
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Johnnie Lee ADAMS, also known as Squirrel, Defendant-Appellant.
Nos. 88-2969, 89-6027.
United States Court of Appeals, Tenth Circuit.
March 1, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
BRORBY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cases are therefore ordered submitted without oral argument.


2
Defendant appeals from two orders of the district court.  The first order denied as successive his motion, filed pursuant to 28 U.S.C. Sec. 2255, to vacate, set aside, or correct sentence (appeal No. 88-2969).  The second order denied leave to appeal in forma pauperis (appeal No. 89-6027).


3
The district court entered its order denying section 2255 relief on September 30, 1988.  Defendant filed his notice of appeal on December 1, 1988, sixty-two days later.


4
Federal Rule of Appellate Procedure 4(a)(1) provides that a notice of appeal shall be filed sixty days after entry of the district court's order when the United States is a party.  Upon a showing of good cause or excusable neglect, the district court may extend the time for filing a notice of appeal upon motion filed not later than thirty days after the sixty-day time period.  Fed.R.App.P. 4(a)(5);  Mayfield v. United States Parole Comm'n, 647 F.2d 1053, 1055 (10th Cir.1981).  Failure to make the motion before the end of the thirty-day grace period extinguishes the right to appeal.  Id.


5
Defendant has filed no motion to extend the time for filing a notice of appeal, and the time for doing so has now expired beyond revival.  See Fed.R.App.P. 4(a)(5).  Compliance with filing requirements is mandatory and jurisdictional.    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).  Accordingly, this court does not have jurisdiction to consider appeal No. 88-2969.


6
Defendant also appeals the district court's order denying him leave to appeal in forma pauperis.  Because this court lacks jurisdiction over appeal No. 88-2969, appeal No. 89-6027 is moot.


7
Appeal No. 88-2969 is DISMISSED for lack of jurisdiction.  Appeal No. 89-6027 is DISMISSED as moot.


8
The mandates shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3